Citation Nr: 0631210	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  02-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from January 1983 to January 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
Regional Office (RO).  

In December 2003, the Board issued a decision denying three 
claims for increased ratings and remanding this TDIU claim to 
the RO for further development.  That development has been 
accomplished to the extent possible, and the matter has been 
returned to the Board for appellate review.  


FINDING OF FACT

The evidence does not demonstrate that the veteran is unable 
to secure or follow a substantially gainful occupation solely 
due to his service connected disabilities.


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is not warranted. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service- 
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has four service-connected disabilities: post 
phlebitic syndrome, left lower extremity, rated as 60 percent 
disabling, major depressive and pain disorder associated with 
post-phlebitic syndrome, left lower extremity, rated as 30 
percent disabling, and subpatellar chondromalacia right and 
left knees (status post partial meniscectomy on the left), 
each rated as 10 percent disabling.  His combined disability 
rating is 80 percent.  Therefore, he meets the percentage 
criteria set forth in 38 C.F.R. § 4.16(a).

The veteran contends that he is unable to work due to his 
service connected disabilities, due to the combined 
exertional and non-exertional restrictions produced by his 
mental and lower extremity disorders.  However, 
uncontroverted, self-reported evidence documents that the 
veteran is currently working.  Specifically, his most recent 
VA examinations show he is working.  In June 2005, the 
veteran underwent VA mental health evaluation for his manic 
depressive disorder.  The examiner noted the veteran reported 
that he had been working for six months as a security guard 
at Stone Cliff.  The examiner further found that the veteran 
was mentally capable of performing the activities of daily 
living and had no difficulty understanding simple and complex 
commands.  The examiner noted that the veteran, by his own 
report, spent most of his time treasure hunting with his 11 
year old son, exploring old mines, fishing, watching TV, 
playing video games and going out shooting.  The veteran was 
observed laughing and enjoying interaction with his son who 
accompanied him to the examination.  The diagnosis was major 
depressive and pain disorder associated with post phlebitic 
syndrome.  The GAF was 55, the noted stressor of difficulty 
maintaining employment was assessed as moderate.  

In July 2005, the veteran underwent VA orthopedic evaluation 
wherein it was noted that the veteran 'will not be able to 
function in his usual occupation' of security guard since he 
will not be able to remain at one given position for more 
than 2 hours without the need of changing positions, and he 
will not be able to climb stairs, walk on uneven surfaces, or 
remain seated for prolonged periods of time without 
experiencing pain in the anterior aspect of the knee.  The 
effect of his condition on daily activities was that he could 
take care of himself and do daily housework.  The veteran did 
not appear for scheduled X-rays associated with this 
examination.  

Both examiners noted that they reviewed the VA records 
provided for the veteran prior to making their assessments.  

The RO attempted to determine whether the veteran was in fact 
working as reported during examinations.  The RO contacted 
the veteran by letter dated in December 2005 and asked him to 
respond with information as to whether he was or was not 
working.  He has failed to respond.  In the March 2006 
supplemental statement of the case, the veteran was informed 
that his claim was being denied because although he appeared 
to meet medical criteria, VA was unable to verify that he had 
stopped working.  It was noted that TDIU could not be granted 
when the most current evidence showed that the veteran was 
working.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) indicated that 
the Board cannot deny the veteran's claim for total rating 
based on individual unemployability without producing 
evidence, as distinguished by mere conjecture, that the 
veteran can perform work.  In this case, the veteran is 
working according to the most current evidence.  He has been 
provided opportunity to respond to the most current evidence, 
but has failed to do so.  Accordingly, the weight of the 
evidence is against the claim for a total rating based on 
individual unemployability due to service-connected 
disabilities under both 38 C.F.R. § 4.16(a) and (b).

Although the veteran's disabilities are severe, he is 
compensated for the associated impaired ability to work by 
his 80 percent disability evaluation.  See 38 C.F.R. § 4.1 
(disability ratings are based on average impairment of 
earning capacity).  Accordingly, the Board finds that the 
evidence is not so evenly balanced as to require resolution 
of the doubt in the veteran's favor.  38 C.F.R. § 4.3.  
Therefore, entitlement to TDIU is not established.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letter dated in May 2004 and March 
2006, as well as information provided in March 2006 
supplemental statement of the case (SSOC), and a February 
2002 statement of the case (SOC), the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the SSOC included the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA. 38 U.S.C.A. § 5103(a). See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued the VCAA notice in May 
2001, following the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, the Board is satisfied that May 2004 VCAA notice and 
the SSOC otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board notes that the veteran was informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Nonetheless, since the claim for TDIU is being 
denied, no effective date will be assigned.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, Chapter 31 
status information, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A. 


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.



		
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


